State of New York
                     Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: March 19, 2015                      106143
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                       MEMORANDUM AND ORDER

MICHAEL D'ALBERTO,
                    Appellant.
________________________________


Calendar Date:   January 20, 2015

Before:   Lahtinen, J.P., Egan Jr., Lynch and Clark, JJ.

                               __________


      Andrew Kossover, Public Defender, Kingston (Michael K.
Gould of counsel), for appellant.

      D. Holley Carnright, District Attorney, Kingston (Joan
Gudesblatt Lamb of counsel), for respondent.

                               __________


      Appeal from a judgment of the County Court of Ulster County
(Williams, J.), rendered June 11, 2013, convicting defendant upon
his plea of guilty of the crime of burglary in the third degree
(two counts).

      Defendant waived indictment and agreed to be charged in a
superior court information with two counts of burglary in the
third degree. He pleaded guilty to these crimes in satisfaction
of the superior court information, as well as other pending
charges, and also waived his right to appeal. Thereafter, he was
sentenced in accordance with the plea agreement to consecutive
terms of 2a to 7 years in prison. Defendant now appeals.

      Defendant's sole contention is that his sentence is harsh
and excessive. He is, however, precluded from raising this claim
                              -2-                  106143

by his valid waiver of the right to appeal (see People v Brady,
122 AD3d 1009, 1011 [2014]; People v Banks, 122 AD3d 953, 954
[2014]). Therefore, the judgment is affirmed.

     Lahtinen, J.P., Egan Jr., Lynch and Clark, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court